
	

115 S2923 IS: Building Capacity for Family-Focused Residential Treatment Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2923
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2018
			Mr. Grassley (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To support the development of evidence-based family-focused residential treatment programs.
	
	
		1.Short title
 This Act may be cited as the Building Capacity for Family-Focused Residential Treatment Act.
 2.DefinitionsIn this Act: (1)Eligible entityThe term eligible entity means a State, county, local, or tribal health or child welfare agency, a private nonprofit organization, a research organization, a treatment service provider, an institution of higher education (as defined under section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), or another entity specified by the Secretary.
 (2)Family-focused residential treatment programThe term family-focused residential treatment program means a trauma-informed residential program primarily for substance use disorder treatment for pregnant and postpartum women and parents and guardians that allows children to reside with such women or their parents or guardians during treatment to the extent appropriate and applicable.
 (3)SecretaryThe term Secretary means the Secretary of Health and Human Services. 3.Support for the development of evidence-based family-focused residential treatment programs (a)Authority To award grantsThe Secretary shall award grants to eligible entities for purposes of developing, enhancing, or evaluating family-focused residential treatment programs to increase the availability of such programs that meet the requirements for promising, supported, or well-supported practices specified in section 471(e)(4)(C) of the Social Security Act (42 U.S.C. 671(e)(4)(C)) (as added by the Family First Prevention Services Act enacted under title VII of division E of Public Law 115–123).
 (b)Evaluation requirementThe Secretary shall require any evaluation of a family-focused residential treatment program by an eligible entity that uses funds awarded under this section for all or part of the costs of the evaluation be designed to assist in the determination of whether the program may qualify as a promising, supported, or well-supported practice in accordance with the requirements of such section 471(e)(4)(C).
 4.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this Act, $20,000,000 for fiscal year 2019, which shall remain available through fiscal year 2023.
		
